United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2434
                                   ___________

Sarah L. Jones,                          *
                                         *
             Appellant,                  *
                                         *   Appeal from the United States
      v.                                 *   District court for the District
                                         *   of Southern Iowa.
Kraft Foods, Inc.,                       *
                                         *   [UNPUBLISHED]
             Appellee                    *

                                   ___________

                             Submitted: January 17, 2003

                                 Filed: April 15, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and SMITH, Circuit Judges.
                         ___________
PER CURIAM.

      Sarah Jones appeals from a final order entered in the District Court1 for the
Southern District of Iowa granting summary judgment in an employment
discrimination action in favor of her employer Kraft Foods, Inc. (“Kraft”). Jones
claimed that Kraft discriminated against her in violation of the Civil Rights Act of
1964, 42 U.S.C. § 2000(e); that it violated the Americans with Disabilities Act


      1
       The Honorable Harold Vietor, United States District Court for the
Southern District of Iowa.
(“ADA”), 42 U.S.C. § 12101, et seq.; and that it violated the Family and Medical
Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. After conducting a hearing on Kraft’s
motion for summary judgment, the District Court found that Jones established a prima
facie case of racial discrimination. However, the Court also determined that Kraft
offered a non-discriminatory explanation for the discrimination, and that Jones did
not prove pretext. Thus, Jones’s race discrimination claim failed. The court also
concluded that Jones failed to carry her burden regarding Kraft’s alleged ADA and
FMLA violations. Having carefully reviewed the record, we find no error in the trial
court's disposition of this matter. Therefore, the judgment is affirmed. See 8th Cir. R.
47(B).

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-